Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 5/15/2020, has been entered into the record. 
Claims 1-7 are presented for examination.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the numerals referred to in the abstract (1, S09, 11, 9, 5, 10…) are considered to be extensive mechanical and design details that should not be included in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (US Pub. No. 2015/0357594 A1), hereafter referred to as Osaki. 

As to claim 1, Osaki discloses a method for manufacturing an electronic device ([0118]), comprising:
a formation step of forming a plurality of electronic device parts (figs 1-2, device parts 3; [0118]-[0127]), obtained by laminating at least a first electrode layer (31), a functional layer (33), and a second electrode layer (32) in this order, on one main surface (top surface) of a support substrate (2) extending in one direction at predetermined intervals in the one direction (fig 1, long direction of substrate);
a bonding step of bonding a band-shaped sealing member (fig 11, bonding using pressing roller 74 of sealing member 41), extending in the one direction (long direction), along the one direction such that a portion of each of the first electrode layer (31a) and the second electrode layer (32a) in each of the electronic device parts (3) is exposed and that the sealing member (6) straddles the plurality of electronic device parts (3);
a cutting step (figs 9A-B, [0136]-[0140]) of making a cut in a sealing body that is a parent material (411) of the sealing member (6) and has a 
wherein in the bonding step (fig 11), the sealing member (41), separated from the sealing body (411), is bonded (member 41 is bonded to device parts 3). 
Osaki does not explicitly disclose a separation step of separating the sealing member from the sealing body with the cut made.  
Instead, Osaki discloses that “by removing portions other than the areas partitioned by the cut lines S, from the separator 61, it is possible to obtain the laminated body 6 illustrated in FIGS. 7 and 8.” ([0138]).  Since this is not an explicit teaching of actually performing the step of removing the portions the claim is not anticipated.  
However, Osaki does teach that the laminated body 6 illustrated in figs 7-8 is used in the roll-to-roll method ([0132]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the step of separating/removing the portions partitioned by the cut lines so that the sealing laminate can be used for the roll-to-roll manufacturing method.  

As to claim 2, Osaki discloses the method for manufacturing an electronic device according to claim 1 (paragraphs above),
wherein the sealing body is provided with a peeling film (peeling film 61; [0140]), and 
the method comprises a peeling step of peeling off the peeling film from the sealing body after the cutting step and before the bonding step (fig 11, peel plate 72 peels peeling film 61 from the cut sealing film 41 before bonding performed by the press roller 74). 

As to claim 3, Osaki discloses the method for manufacturing an electronic device according to claim 2 (paragraphs above).
wherein in the cutting step (figs 9A-B and fig 7-8, [0136]-[0140]), the cut is made so that the peeling film (61) is not divided in the thickness direction of the peeling film from one surface side of the sealing body located opposite to the other surface of the sealing body where the peeling film is bonded (figs 9A-B show the process of cutting and figs 7-8 show after the cutting and removing wherein it is shown in figure 8 that the peeling film 61 is not divided in the thickness direction). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki in view of Murayama et al. (US Pub. No. 2013/0026910 A1), hereafter referred to as Murayama. 

As to claim 6, Osaki discloses the method for manufacturing an electronic device according to claim 1 (paragraphs above).
Osaki does not disclose a dehydration step of performing a dehydration treatment on the sealing body before the cutting step. 
Nonetheless, Murayama discloses a step of performing a dehydration treatment on a sealing body after lamination and before any cutting is performed (figs 3a-b, [0049]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform a dehydration treatment on the sealing body of Osaki as taught by Murayama since this will reduce the moisture content in the sealing body thereby reducing defects in the organic light emission element caused by moisture. 

As to claim 7, Osaki discloses the method for manufacturing an electronic device according to claim 1 (paragraphs above).

Nonetheless, Murayama discloses a step of performing a dehydration treatment on a sealing body after lamination (figs 3a-b, [0049]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform a dehydration treatment on the sealing body of Osaki that was cut to the intended width and before any separation of the body as Murayama teaches performing a dehydration treatment on the sealing body after formation but before bonding since this will reduce the moisture content in the sealing body thereby reducing defects in the organic light emission element caused by moisture and the exact timing of the dehydration treatment between the lamination of the sealing body and bonding step to the electronic component would have been an obvious design choice that the manufacturer would determine based on the roll-to-roll assembly components.  

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of dependent claim 4 or claim 5.  Specifically, none of the references teach or suggest the limitation wherein the separation step is performed after the peeling step, as recited in claim 4; or a storage step of storing the sealing body after the cutting step and before the separation step, wherein in the separation step, the sealing member is separated from the sealing body stored in the storage step, as recited in claim 5. 

Pertinent Art
US Pub. No. 2015/0255746A1; and US 2011/0315972A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/9/2021